Citation Nr: 0517359	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from November 
1986 to July 1992 and the U.S. Army from October 1992 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision that 
denied the veteran's claim of entitlement to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbosacral spine.  The veteran disagreed with this 
decision in September 2001, and perfected a timely appeal 
when he filed a substantive appeal (VA Form 9) in March 2003.  
This case was previously before the Board in March 2004, when 
it was remanded for additional development.  

The Board notes that this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required on his 
part.


REMAND

In the Board's remand in March 2004, the RO/AMC was advised 
of the September 2003 change in rating criteria for 
evaluating spine disabilities (see 68 Fed. Reg. 51454-51458 
(August 27, 2003)), and was advised that on readjudication, 
both the old and new rating criteria should be considered.  
The RO/AMC was directed to do additional development, and to 
then issue a Supplemental Statement of the Case which 
contained all relevant actions and applicable law.  However, 
the January 2005 supplemental statement of the case (SSOC), 
did not include the newest provisions of 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, nor did the AMC consider these provisions when 
evaluating the veteran's service-connected condition.  The 
Board finds, therefore, that the RO did not comply with the 
Board's March 2004 REMAND directives. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1990). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  As such, the Board finds that 
the case is not ready for appellate review. 

Accordingly, the case is once again REMANDED via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 20 
percent for degenerative disc 
disease of the lumbosacral spine in 
light of all relevant evidence and 
pertinent legal authority, to 
specifically include consideration 
of his claim under the new 
38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries 
of the Spine, which became 
effective in September 2003.  

2.  If the determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a Supplemental Statement 
of the Case which includes the 
criteria under 38 C.F.R. § 4.71a, 
General Rating Formula for 
Diseases and Injuries of the 
Spine.  The veteran and his 
representative should be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.§§  
5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



